Citation Nr: 1637168	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits in an amount in excess of $155.00 per month prior to November 8, 2013 (effective date of divorce), to include the termination thereof as of August 1, 2015.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

This is a contested claim.  The appellant was the estranged spouse of the Veteran until they were divorced in November 2013.  The appellee is the Veteran, who had active service from January 1985 to February 1989, from January 2003 to June 2004, from December 2004 to June 2005 and from October 2006 to April 2009.  Contested claims procedures have been followed in this appeal.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant's apportionment from the Veteran's VA disability compensation benefits has been terminated, effective August 1, 2015, following notification of their divorce in November 2013.

The claim has been rephrased on the title page to more accurately reflect the issue on appeal.


FINDINGS OF FACT

1.  During the appeal period prior to August 1, 2015, the appellant was in receipt of an apportionment of $155.00 per month.

2.  The appellant and the Veteran were divorced effective November 8, 2013 and have not since been remarried to each other.

3.  As of November 8, 2013, the appellant was not entitled to an apportionment of the Veteran's VA compensation benefits on her behalf.

4.  Prior to November 8, 2013, a financial hardship for the purpose of an increased apportionment is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased apportionment of the Veteran's VA compensation benefits during the appellate period prior to November 8, 2013 have not been met.  38 U.S.C.A. §§ 101, 5307 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.450, 3.451, 3.458 (2015).

2.  The criteria for termination of apportionment of the Veteran's VA compensation benefits as of August 1, 2015 are met.  38 U.S.C.A. §§ 101, 5307 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.450, 3.451, 3.458 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the Appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.156 (a), 3.159, and 3.326(a) (2015).

The VCAA does not apply to decisions regarding the manner in which benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid.  Thus, the VCAA is not applicable to this claim and no further discussion of the duty to notify or assist is necessary. 

Nevertheless, the claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2015).  The applicable contested claims procedures were followed in this case.  The RO provided the parties, the appellant and the Veteran, with notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations.




II.  Merits of the Claim

The appellant filed for apportionment greater than $155.00 in May 2012.  (See May 4, 2012 Claim).  The apportionment in the amount of $155.00 per month, the additional amount the Veteran received for a spouse on his award, was awarded effective July 1, 2012.  The Veteran and the appellant were divorced on November 8, 2013.  (See August 2015 Notice Letters; Divorce decree received April 3, 2014).  She essentially asserts that the apportionment income was her only income and that she was too disabled to find employment. (See November 2012 Notice of Disagreement).

A veteran's benefits may be apportioned if the veteran is not residing with his spouse, and a claim for apportionment is filed for or on behalf of the spouse.  38 C.F.R. § 3.452 (a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  Specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse, and the veteran is not reasonably discharging his responsibility for the spouse's support.  38 U.S.C.A. § 5307 (a)(2); 38 C.F.R. § 3.450 (a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment applies where a veteran is reasonably discharging his responsibility for the support of any claimant who might otherwise be entitled to a "general" apportionment, but special circumstances-such as an inability to pay for essentials such as food, clothing, shelter or medical expenses-exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).  Both of these types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C.A. § 5307 (a)(2) (West 2014); 38 C.F.R. §§ 3.450 (a)(1)(ii), 3.451.

In this case, the Board finds that the weight of the evidence is against increasing the apportionment of the Veteran's compensation benefits to an amount in excess of $155.00 per month prior to November 8, 2013 (the date of the divorce).

With respect to a "general" apportionment, the Board finds that the Veteran reasonably discharged his responsibility for the appellant spouse's support during the appellate period prior to November 8, 2013.  Specifically, prior to November 8, 2013, the Veteran was providing monthly support to the appellant in the amount of $155.00 a month in the form of an apportionment of his VA benefits.  Such apportionment is reasonable because it approximately comported with the VA Compensation Rate Tables.  The evidence demonstrates that the Veteran had reasonably discharged his responsibility to his spouse prior to November 8, 2013, and therefore no increase pursuant to a "general" apportionment was warranted.  38 C.F.R. § 3.450 (a)(1)(ii).

With respect to a "special" apportionment, the Board finds that the evidence does not show that hardship existed for the appellant during the appellate period prior to November 8, 2013, and no special circumstances existed which would have warranted additional support from the Veteran to the appellant.  The appellant's parents financially supported her at that time.  (See November 2012 Decision).  In the absence of hardship and in consideration of the other resources (parents) for the claimant, no "special" apportionment was warranted during the appellate period prior to November 8, 2013.  38 C.F.R. § 3.451.

In summary, the criteria for the assignment of an increased apportioned share of the Veteran's disability benefits under 38 C.F.R. §§ 3.340 and 3.451 for the appellate period prior to November 8, 2013, are not shown to have been met, and the claim must be denied.  The benefit of the doubt rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both an appellant and a veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

In addition to the foregoing, the Board further finds that the termination of the appellant's apportionment, effective as of August 1, 2015, was warranted.

Upon a divorce from a Veteran, the ex-spouse loses his or her status as a Veteran's spouse, including any potential entitlement to an apportionment of his or her VA disability compensation.  See 38 U.S.C.A. §§ 101 (31), 5307 (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50(a), 3.450, 3.451, 3.452 (2015).  Therefore, if the Veteran and the appellant are, in fact, divorced, the appellant would be no longer entitled to apportionment under any circumstances, effective the date of the divorce.

The appellant also argues that the Veteran owed her alimony.  Accordingly, she deserves some recompense as a matter of equity.  The Board is sympathetic to this position, and notes that the divorce decree awards her alimony payments of $800.00 per month.  However, the Board is without authority to grant equitable relief; rather, it is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  In other words, the Board is not empowered to enforce the divorce decree.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).  By law the claimant is not eligible for the remedy she seeks; apportionment is possible only to provide support for the dependents of a Veteran.  It is not due to ex-wives.  Only current spouses may benefit from apportionment. 

The November 2013 divorce severed the dependent relationship between the Veteran and the appellant.  The Board finds that termination of the appellant's apportionment, effective as of August 1, 2015, was warranted and proper.  

Further, the evidence shows that a reasonable amount of the Veteran's benefit was apportioned for the period prior to November 8, 2013.  Therefore, the appellant's claim for a greater monthly apportionment of the Veteran's benefits must be denied.


ORDER

An increased apportionment of the Veteran's VA compensation benefits in an amount in excess of $155.00 per month from the July 1, 2012 to November 8, 2013 (date of divorce) is denied and termination was proper.




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


